internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi 6-plr-115978-03 date date re request for extension of time to file application_for certification of historic status taxpayer property b c d e f g h i j k l m o p sb_se official dear this letter responds to a letter dated date requesting an extension of time pursuant to sec_301_9100-3 of the procedure and administration regulations for taxpayer to file an application_for certification of historic status with the united_states department of interior plr-115978-03 taxpayer is the owner of the property taxpayer operates the first floor of the property as a retail business and the second floor of the property as residential_rental_property on b taxpayer contracted with c to design the property in a manner that would contribute to the historic significance of the d in so doing taxpayer intended to qualify for the rehabilitation_credit and to attract more customers to the retail business on e the state_historic_preservation_officer shpo wrote to f with several suggestions regarding the rehabilitation project on g taxpayer compiled the application_for certification of historic status the application h began building renovation and restoration in i and completed the work in j taxpayer placed the property in service in j and sent the application to the shpo in k by letter to the department of interior national park service nps dated l the shpo noted that the property is located in and contributed to the significance of the d and recommended approval of taxpayer's request for final certification of the rehabilitation project taxpayer represents that it was unaware of the requirement to file the application with the nps before the property was placed_in_service as required by sec_1_48-12 of the income_tax regulations taxpayer did speak to a certified_public_accountant about the rehabilitation project before the property was placed_in_service however taxpayer first became aware of this requirement upon receipt of a letter from the nps dated m taxpayer also represents that until receipt of this letter its project architect was also unaware of this requirement taxpayer intended to claim historic_rehabilitation_credit attributable to the rehabilitation however as previously discussed taxpayer did not learn of the requirement to file the application with the nps before the property was placed_in_service until o taxpayer filed the application with the shpo in k and the nps acknowledged receipt of the taxpayer's application on m taxpayer submitted the request for an extension of time under sec_301_9100-3 on date law and analysis sec_47 of the internal_revenue_code provides that the rehabilitation_credit for any taxable_year includes an amount equal to of the qualified_rehabilitation_expenditures with respect to any certified_historic_structure sec_47 provides that the term certified_historic_structure means any building listed in the national register of historic places or located in a registered_historic_district and certified by the secretary of the interior as being of historic significance to the district plr-115978-03 sec_1_48-12 of the regulations provides that a building shall be considered to be a certified_historic_structure at the time it is placed_in_service if the taxpayer reasonably believes on that date the building will be determined to be a certified_historic_structure and has requested on or before that date a determination from the u s department of the interior that such a building is a certified_historic_structure within the meaning of the historic_rehabilitation_credit provisions and the u s department of interior later determines that the building is a certified_historic_structure sec_301_9100-1 provides that the commissioner may grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than six months except in the case of a taxpayer who is abroad under all subtitles of the code except subtitles e g h and i sec_301_9100-1 provides that the term election includes an application_for relief in respect of tax sec_301_9100-2 and sec_301_9100-3 provide the standards the commissioner will use to determine whether to grant an extension of time to make an election sec_301_9100-2 provides automatic extensions of time for making certain elections sec_301_9100-3 provides extensions of time for making elections that do not meet the requirements of sec_301_9100-2 a request for relief under sec_301_9100-3 will be granted when the taxpayer provides evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government conclusions based solely on the facts and representations submitted we conclude that the requirements of sec_301_9100-1 and sec_301_9100-3 have been satisfied accordingly taxpayer's application will be considered timely filed for purposes of sec_1_48-12 a copy of this letter should be sent to the appropriate service_center with a request that it be attached to taxpayer's amended p tax_return a copy is enclosed for that purpose except as specifically set forth above we express no opinion concerning the federal_income_tax consequences of the facts described above under any other provisions of the code we are sending a copy of this letter to the sb_se official plr-115978-03 this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent sincerely heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of this letter copy for sec_6110 purposes cc
